DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (WO 2017/204491, herein represented by U.S. Publication 2019/0174116).

As to claim 1, Oh discloses an electronic device, comprising:
at least one wireless and/or wired communication circuit (p. 7, section 0114-0115; a circuit for receiving broadcast or broadband signals, which could be wired or wireless, is disclosed);

a processor operatively connected with the communication circuit and the display (p. 7, section 0115-0120; p. 28, section 0444-p. 29, section 0446; various processors processing the data received from the communication receiver are disclosed);
and a memory operatively connected with the processor and storing an application (p. 29, section 0446) including a user interface configured to display an omni-directional image on the display (p. 3, sections 0060-0061; a 3D/360 degree image is displayed on a display for a user to interact with), wherein the memory stores instructions executed to enable the processor to receive the omni-directional image via the communication circuit (fig. 5, see receiver and reception processor), store the omni-directional image in the memory (p. 7, sections 0114-0120; while not explicitly disclosed, the image would have to be cached in some way in order to be parsed and operated upon), perform analysis on the received omni-directional image (p. 1, section 0008; p. 7, sections 0118-0119; p. 8, sections 0130-0138; the image is analyzed for metadata indicating various information about the image), select one of a plurality of display settings for the omni-directional image based on, at least, the analysis, and display the omni-directional image on the display according to the selected display setting (p. 10, section 0166-p. 11, section 0169; p. 15, section 0228-p. 16, section 0237; settings including an active video area can be derived and applied to the display).

 As to claim 2, Oh discloses wherein the plurality of display settings include at least two of an equirectangular format, a cubic format, a little planet cylindrical panorama format, an arc format, a rectilinear format, or a partial spherical format (p. 15, 

As to claim 9, see the rejection to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of MacMillan (U.S. Publication 2015/0256808). 

As to claim 3, Oh does not disclose, but MacMillan does disclose wherein the instructions are configured to enable the processor to perform analysis on raw data of the omni-directional image to analyze an object or pattern (fig. 1; p. 2, section 0022; frame images of a spherical/omni-directional video are analyzed to find a target feature/object of interest). The motivation for this is to extract content that is meaningful to different members of a group (p. 1, section 0019). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Oh to analyze raw data of an omnidirectional image to analyze an object or pattern in order to extract content that is meaningful to different members of a group as taught by MacMillan.  

As to claim 4, Oh does not disclose, but MacMillan does disclose wherein the instructions are configured to enable the processor to determine whether a user of the electronic device has been captured in the omnidirectional image by analyzing a form of an object captured in the omni-directional image and as the user of the electronic device is captured in the omni-directional image, process the omni-directional image to allow an object corresponding to the user to be positioned in a center of a two-dimension 

As to claim 10, see the rejection to claim 3.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of MacMillan and further in view of Bentley (U.S. Patent 9,934,823).

 As to claim 5, Oh does not disclose, but Bentley does disclose wherein the instructions are configured to enable the processor to identify a display setting which has been selected by the user a designated number of times or more among the plurality of display settings and convert the omni-directional image into a two-dimension image according to the identified display setting (fig. 11a; col. 3, lines 17-44; col. 5, lines 15-22; col. 12, lines 24-58; col. 17, lines 20-38; col. 18, lines 44-54; a setting such as an angle is identified as being selected above a threshold period of time, which would be equivalent to the user continuing to select the setting a designated number of times, depending on a user’s reaction time; selecting a viewing angle for 5 seconds could be seen as selecting the viewing angle 5 times, for example; in response, a tag is set and a 2D video is created from the panoramic video). Motivation for this is to help a user understand how particular portions of video data relate to the wider field of view (col. 2, lines 9-35). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Oh and MacMillan to identify a display setting 

As to claim 11, see the rejections to claims 4 and 5.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of MacMillan and further in view of Okoyama (U.S. Publication 2018/0308281).

As to claim 6, Oh does not disclose, but Okoyama does disclose wherein the instructions are configured to enable the processor to, when an object corresponding to a figure cannot be identified or a background corresponding to a predesignated position is captured in the omni-directional image, convert the omni-directional image into a two-dimension image to allow an image area in a designated view direction of the omni-directional image in a panoramic form to be positioned in a center (p. 9, section 0151-p. 10, section 0154; a background corresponding to a designated user viewpoint is captured and the area around it is centered, combined with other objects, and rendered into a two dimensional image). The motivation for this automatic view centering is to avoid delays and unnecessary user interaction (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Oh and MacMillan to, when a background corresponding to a predesignated 

As to claim 12, see the rejection to claim 6.

Claims 7, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of MacMillan and further in view of Han (U.S. Publication 2017/0195615).

As to claim 7, Oh does not disclose, but MacMillan discloses wherein the instructions are configured to enable the processor to as a designated application or menu is selected, display a list of a plurality of omni-directional images stored in the electronic device (p. 3, section 0030; p. 5, section 0051; p. 6, section 0057; a user can retrieve multiple omni-directional videos corresponding to some index through a web interface; the display of the videos in some sort of order would constitute a list), when a first omni-directional image in the list is selected, process the first omnidirectional image according to at least one display setting to thereby generate at least one two-dimension image (p. 1, section 0020; p. 6, section 0059; a spherical/omni-directional video image is processed according to saved settings to generate a video with standard 2D images). Motivation for the combination of references is given in the rejection to claim 3.


As to claim 8, Han discloses wherein the instructions are configured to enable the processor to identify a predesignated display order depending on a kind of object captured in the omni-directional image and display the at least one two-dimension image in the identified display order (fig. 7a; p. 13, sections 0219-0221; p. 13, section 0228; p. 14, section 0253-p. 15, section 0255; p. 16, sections 0292-0295; images 

As to claims 13 and 14, see the rejection to claim 7.

As to claim 15, see the rejection to claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AARON M RICHER/Primary Examiner, Art Unit 2612